Exhibit 10.10




ENVIRONMENTAL AND HAZARDOUS SUBSTANCE INDEMNIFICATION AGREEMENT




THIS ENVIRONMENTAL AND HAZARDOUS SUBSTANCE INDEMNIFICATION AGREEMENT (the
"Agreement") is made to be effective as of August 18, 2011, by Inland
Diversified Evans Mullins, L.L.C., a Delaware limited liability company
("Assumptor"), and Inland Diversified Real Estate Trust, Inc., a Maryland
corporation (Assumptor and Inland Diversified Real Estate Trust, Inc. are
hereinafter singularly and collectively referred to as the "Indemnitor").to and
for the benefit of US BANK NATIONAL ASSOCIATION, as successor in interest to
BANK OF AMERICA, NATIONAL ASSOCIATION, as successor by merger to LASALLE BANK,
NATIONAL ASSOCIATION, as Trustee for the registered holders of GS MORTGAGE
SECURITIES CORPORATION II, Commercial Mortgage Pass-Through Certificates Series
2006 GG8, having its principal place of business c/o Wells Fargo Bank, N. A.,
Commercial Mortgage Servicing, 1901 Harrison Street, 2nd Floor, Oakland, CA
94612, (referred to herein as the "Noteholder" or "Indemnitee").

WITNESSETH:

WHEREAS, of August 8, 2006, Mullins Crossing, LLC, a Georgia limited liability
company ("Original Borrower") executed a Deed to Secure Debt Note in the
principal amount of Twenty Three Million Five Hundred Thousand and No/100
Dollars ($23,500,000.00) payable to the order of Goldman Sachs Commercial
Mortgage Capital, L.P., a Delaware limited partnership ("Original Lender"); and




WHEREAS, the Note is secured by, inter alia, the Security Deed more particularly
described below.

WHEREAS, the Original Borrower's responsibilities and liabilities under the
Loan, the Note, the Security Deed and other Loan Documents have been assumed by
Assumptor pursuant to an Assumption Agreement (the "Assumption Agreement")
executed by Indemnitee, Original Borrower, Assumptor, and certain other parties,
and this Agreement is a condition precedent to the Indemnitee's consent to the
Assumption Agreement.

Indemnitee is unwilling to consent to the Assumption Agreement unless
Indemnitors, agree, jointly and severally, to provide the indemnification,
representations, warranties, and covenants and other matters described in this
Agreement for the benefit of Indemnified Parties.

ARTICLE 1 DEFINITIONS

1.1 Definitions. As used herein, the following terms shall have the following
meanings:

Asbestos: Asbestos or any substance or material containing asbestos.

Environmental Law: Any local, state, federal or other governmental authority,
statute, ordinance, code, order, decree, law, rule or regulation pertaining to
or imposing liability or standards of conduct concerning environmental
regulation, contamination or clean-up including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act, as amended
("CERCLA"), the Resource Conservation and Recovery Act, as amended ("RCRA"), the
Emergency




Planning and Community Right-to-Know Act of 1986, as amended, the Hazardous
Substances Transportation Act, as amended, the Solid Waste Disposal Act, as
amended, the Clean Water Act, as amended, the Clean Air Act, as amended, the
Toxic Substances Control Act, as amended, the Safe Drinking Water Act, as
amended, the Occupational Safety and Health Act, as amended, any state super
lien and environmental clean-up statutes and all regulations adopted in respect
of the foregoing laws whether presently in force or coming into being and/or
effectiveness hereafter.

Hazardous Substance: Hazardous and/or toxic, dangerous and/or regulated,
substances, wastes, materials, raw materials which include hazardous
constituents, pollutants and contaminants including without limitation,
petroleum, tremolite, anthlophylie, actinolite or polychlorinated biphenyls and
any other substances or materials which are included under or regulated by
Environmental Laws or are considered by scientific opinion to be otherwise
dangerous in terms of the health, safety or welfare of humans, provided that
Indemnitor and Indemnitor's tenants at the Property may store, handle and use
materials at the Property even if such materials constitute Hazardous Substances
if they are used, stored, handled and disposed of in compliance with all
applicable Environmental Laws (in which event such materials are hereinafter
referred to as "Permitted Materials").

Security Deed: That certain Deed to Secure Debt, Assignment of Rents and
Security Agreement, dated of even date herewith, executed by Indemnitor for the
benefit of Lender, covering the Property more particularly described therein,
including the real property or interest therein described in Exhibit A attached
hereto and incorporated herein by this reference.

Remedial Work: Any investigation, site monitoring, containment cleanup, removal,
restoration or other work of any kind which is reasonably necessary or desirable
under any applicable Environmental Law or otherwise required under this
Agreement in connection with 2iny Hazardous Substance or Asbestos.

1.2 Other Defined Terms. Any capitalized term utilized herein shall have the
meaning as specified in the Security Deed, unless such term is otherwise
specifically defined herein.

ARTICLE 2

WARRANTIES AND REPRESENTATIONS

Indemnitor hereby represents and warrants to Lender that, to the best of
Indemnitor's knowledge; (a) the Property is not in direct or indirect violation
of any Environmental Law; (b) the Property is not subject to any private or
governmental hen or judicial or administrative notice or action or inquiry,
investigation or claim relating to any Hazardous Substance; (c) no Hazardous
Substances are or have been (including the period prior to Indemnitor's
acquisition of the Property), discharged, generated, treated, disposed of or
stored on, incorporated in, or removed or transported from the Property other
than in compliance with all Environmental Laws; (d) no Hazardous Substances are
present in, on or under any nearby real property which could migrate onto or
otherwise affect the Property; (e) no underground storage tanks exist on any of
the Property; and (f) no Asbestos is located on the Property.




2




ARTICLE 3

AFFIRMATIVE COVENANTS

Indemnitor hereby unconditionally covenants and agrees with Lender, until the
entire Debt shall have been paid in full and all of the obligations of
Indemnitor under the Loan Documents shall have been fully performed and
discharged, as follows:

3.1

Operations. So long as Indemnitor owns or is in possession of the Property,
Indemnitor: (i) shall keep or cause the Property to be kept free from Hazardous
Substances and in compliance with all Environmental Laws; (ii) shall promptly
notify Lender if Indemnitor shall become aware of any Hazardous Substances
(other than Permitted Materials) on or near the Property and/or if Indemnitor
shall become aware that the Property is in direct or indirect violation of any
Environmental Laws and/or if Indemnitor shall become aware of any condition on
the Property which in the opinion of a licensed hydrogeologist, licensed
environmental engineer or other qualified engineer or consultant engaged by
Lender ("Lender's Environmental Consultant") shall pose a threat to the health,
safety, or welfare of humans; (iii) shall remove those Hazardous Substances
and/or cure those violations and/or remove such threats, as applicable, as
required by law (or as shall be required by Lender, in the case of removal which
is not required by the provisions of law, but in response to the opinion of
Lender's Environmental Consultant), promptly after Indemnitor becomes aware of
same, at Indemnitor's sole expense; and (iv) shall comply with all of the
recommendations contained in the environmental report which was delivered to
Lender in connection with the origination of the loan transaction evidenced by
the Loan Documents. Nothing herein shall prevent Indemnitor from recovering such
expenses from any other party that may be liable for such removal or cure.
Indemnitor shall not install in the Property, nor permit to be installed in the
Property, Asbestos and shall remove any Asbestos promptly upon discovery to the
satisfaction of Lender, at Indemnitor's sole expense. Indemnitor shall in all
instances comply with, and ensure compliance by all occupants of the Property
with, all applicable federal, state and local laws, ordinances, rules and
regulations with respect to Asbestos, and shall keep the Property free and clear
of any liens imposed pursuant to such laws, ordinances, rules or regulations. In
the event that Indemnitor receives any notice or advice from any governmental
agency or any source whatsoever with respect to Asbestos on, affecting or
installed on the Property, Indemnitor shall immediately notify Lender.

3.2

Environmental Monitoring. Indemnitor shall give prompt written notices to Lender
of: (a) any proceeding or inquiry by any party with respect to the presence of
any Hazardous Substances or Asbestos on, under, from or about the Property, (b)
all claims made or threatened by any third party against Indemnitor or the
Property relating to any loss or injury resulting from any Hazardous Substance
or Asbestos, and (c) Indemnitor's discovery of any occurrence or condition on
any real property adjoining or in the vicinity of the Property that could cause
the Property to be subject to any investigation or cleanup pursuant to any
Environmental Law. Indemnitor shall permit Lender to join and participate in, as
a party if it so elects, any legal proceedings or action initiated with respect
to the Property in connection with any Environmental Law or Hazardous Substance,
and Indemnitor shall pay all attorneys' fees and disbursements incurred by
Lender in connection therewith. Upon Lender's request, Indemnitor shall provide
(i) an inspection or audit of the Property prepared by a licensed hydrogeologist
or licensed environmental engineer approved by Lender indicating the presence or
absence of Hazardous Substances in, or near die Property; and (ii) an inspection
or audit of the Property prepared by a duly qualified engineering or consulting
firm approved by Lender, indicating the presence or absence of Asbestos on the
Property. The cost and expense of such audit or inspection shall be paid by
Indemnitor not more frequently than once every five (5) calendar years after the
occurrence




3




of a Secondary Market Transaction unless Lender, in its good faith judgment,
determines that reasonable cause exists for the performance of an environmental
inspection or audit of the Property, then such inspections or audits described
in the preceding sentence shall be at Indemnitor's sole expense. If Indemnitor
fails to provide any inspection or audit required pursuant to this Paragraph 3.2
within thirty (30) days after such request, Lender may order same, and
Indemnitor hereby grants to Lender and its employees and agents access to the
Property and a license to undertake those inspections or audits, unless paid by
Indemnitee, the cost of such inspections or audits shall be added to the
principal balance of the sums due under the Note and the Security Deed and shall
bear interest thereafter until paid at the Default Rate (as defined in the
Note). In the event that any environmental site assessment report prepared in
connection with such inspection or audit recommends that an operations and
maintenance plan be implemented for Asbestos or any Hazardous Substance,
Indemnitor shall cause such operations and maintenance plan to be prepared and
implemented at Indemnitor's expense upon request of Lender. Within thirty (30)
days after written demand by Lender (or such shorter period of time as may be
required under applicable law), Indemnitor shall commence and thereafter
diligently prosecute to completion any Remedial Work. All Remedial Work shall be
performed by contractors approved in advance by Lender, and under the
supervision of a consulting engineer approved by Lender. All costs and expenses
of such Remedial Work shall be paid by Indemnitor including, without limitation,
Lender's reasonable attorneys' fees and costs incurred in connection with
monitoring or review of such Remedial Work. In the event Indemnitor shall fail
to timely commence, or cause to be commenced, or fail to diligently prosecute to
completion, such Remedial Work, Lender may, but shall not be required to, cause
such Remedial Work to be performed, and all costs and expenses thereof, or
incurred in connection therewith, shall become part of the Debt and shall bear
interest thereafter until paid at the Default Rate.

ARTICLE 4

INDEMNIFICATION

Indemnitor shall protect, defend, indemnify, and hold harmless Lender from and
against all liabilities, obligations, claims, demands, damages, penalties,
causes of action, losses, fines, costs and expenses (including without
limitation reasonable attorneys' fee and disbursements), imposed upon or
incurred by or asserted against Lender by reason of (a) the presence, disposal,
escape, seepage, leakage, spillage, discharge, emission, release, or threatened
release of any Hazardous Substance or Asbestos on, from or affecting the
Property; (b) any personal injury (including wrongful death) or property damage
(real or personal) arising out of or related to such Hazardous Substance or
Asbestos; (c) any lawsuit brought or threatened, settlement reached, or
government order relating to such Hazardous Substance or Asbestos; and (d) any
violation of the

Environmental Laws, which are based upon or in any way related to such Hazardous
Substance or Asbestos including, without limitation, the costs and expenses of
any Remedial Work, attorney and consultant fees and disbursements, investigation
and laboratory fees, court costs, and litigation expenses.

ARTICLES MISCELLANEOUS

5.1

Survival of Obligations. Each and all of the representations, covenants and
agreements and indemnities contained herein shall survive any termination,
satisfaction or assignment of the Note, the Security Deed and the other Loan
Documents or the exercise by Lender of any of its rights or remedies thereunder
including, but not limited to, the




4




acquisition of the Property by foreclosure or a conveyance in lieu of
foreclosure. This Agreement is not intended to be, nor shall it be, secured by
the Security Deed and it is not intended to secure payment of the Note.

5.2

Successive Actions. A separate right of action hereunder shall arise each time
any Lender acquires knowledge of any violation of any of the terms hereof.
Separate and successive actions may be brought hereunder to enforce any of the
provisions hereof at any time and from time to time. No action hereunder shall
preclude any subsequent action, and Indemnitor hereby waives and covenants not
to assert any defense in the nature of splitting of causes of action or merger
of judgments.

5.3

Notices. All notices or other communications required or permitted to be given
hereunder shall be given to the parties and become effective as provided in the
Security Deed.

5.4

Binding Effect. This Agreement shall be binding on the parties hereto, their
successors, assigns, heirs and legal representatives and all other persons
claiming by, through or under them.

5.5

Duplicate Originals. This Agreement may be executed in any number of duplicate
originals and each duplicate original shall be deemed to be an original.

5.6

Applicable Law. This Agreement shall be governed by and construed according to
the laws, from time to time in effect, of the State in which the Property is
located.

5.7

Reliance. Indemnitor recognizes and acknowledges that in entering into the loan
transaction evidenced by the Loan Documents and accepting the Security Deed,
Lender is expressly and primarily relying on the truth and accuracy of the
warranties and representations set forth in this Agreement without any
obligation to investigate the Property and notwithstanding any investigations of
the Property by Lender; that such reliance exists on the part of Lender prior
hereto; that such warranties and representations are a material inducement to
Lender in making the loan evidenced by the Loan Documents and accepting the
Security Deed; and that Lender would not be willing to make the loan evidenced
by the Loan Documents and accept the Security Deed in the absence of any such
warranties and representations.

5.8

Headings. The article, paragraph and subparagraph entitlements hereof are
inserted for convenience of reference only and shall in no way alter, modify, or
define, or be used in construing the text of such articles, paragraphs or
subparagraphs.

5.9

Amendment. The provisions of this Agreement may be amended or waived only by an
instrument in writing signed by the Indemnitor and Lender.

5.10

Waiver of Jury Trial. INDEMNITOR HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF
ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES TO THE GREATEST EXTENT PERMITTED
BY LAW ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT, THE NOTE, THE SECURITY
DEED, OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY INDEMNITOR, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY




5




AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY INDEMNITOR.

5.11

Special State Provision. Notwithstanding anything to the contrary set forth
herein, this Agreement is not and shall not be deemed to be secured by the
Security Deed.










SIGNATURE PAGE FOLLOWS




6




INDEMNITOR:

Inland Diversified Evans Mullins, L.L.C., a

Delaware limited liability company

By:

Inland Diversified Real Estate Trust, Inc., a Maryland corporation, its sole
member

By:  /s/ Barry L. Lazarus

Name:  Barry L. Lazarus

Title:

President




Inland Diversified Real Estate Trust, Inc., a

Maryland corporation

By:  /s/ Barry L. Lazarus

Name:  Barry L. Lazarus

Title:

President











7


